Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group 1, claims 1, 6-10, 35 and 70 in the reply filed on 15 April 2022 is acknowledged.  The traversal is on the ground(s) that claims 12 and 13 are now amended to only depend on claim 1 and are thus in the same group. The arguments with traverse regarding claims 12 and 13 are persuasive. Claims 1, 6-10, 12-13, 35 and 70 are examined on the merits.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-10, 13, 35 and 70 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Browne (US 2015/0297449).
Regarding claim 1, Browne discloses a vial assembly comprising: a vial (420, [0047, figures 5-6) comprising a vial body (upper end of the body depicted in figures 5-6) and a vial neck (lower end of the vial starting from where the vial starts to taper, figures 5-6), the vial neck having a syringe interface (see annotated figure below); and a vial cap (450, figures 5-6) having a central opening (445 and 454, figures 5-6) including a threaded segment (455) that engages the syringe interface ([0048]) and a plug (430 and 440), said plug having a lower stopper portion (portion inside the vial) that fits within the vial neck and an upper portion that attaches to an upper portion of the vial cap (see annotated figure below, the upper portion attaches to the vial cap).

    PNG
    media_image1.png
    375
    593
    media_image1.png
    Greyscale


Regarding claim 6, Browne further discloses the vial neck is tapered (see annotated figure, the vial neck tapers inward toward opening).
Regarding claim 7, Browne further discloses the syringe interface is a second threaded segment on the outer surface of the vial neck (see annotated figure, the syringe interface is a threaded segment on the vial neck outer surface).
Regarding claim 8, Browne further discloses the stopper portion of the plug forms a seal with the inner surface of the vial neck ([0047]).
Regarding claim 9, Browne further discloses the vial body has an open base (end of the vial is open (figures 5-6).
Regarding claim 10, Browne further discloses includes a base (opening of the vial) that is sealed with a thermoformed plastic or foil ([0022]).
Regarding claim 13, Browne further discloses the vial cap further including a rim (452), the upper portion of the plug including a top portion (441) defining a restraint (470) coupled to a reduced diameter region (inner surface diameter of the cap) defining an annulus (opening interior to the inner surface), wherein the rim of the vial cap extends into the annulus to hold the plug in place ([0048], the legs 470 held in place by 441 to hold the plug in place).
Regarding claim 35, Browne further discloses wherein the syringe interface is a female luer ([0021], [0028]).
Regarding claim 70, Browne discloses a method of filling a syringe, comprising: detaching a vial cap (at least 460 is removed, figure 6, [0049]) from a vial (420), the vial having a vial body (see annotated figure above) and a vial neck (see annotated figure above), the vial neck having a syringe interface (see annotated figure above); and the vial cap having a central opening (445 and 454, figures 5-6) including a threaded segment (455) that engages the syringe interface ([0048]) and a plug (430 and 440), said plug having a lower stopper portion (portion inside the vial) that fits within the vial neck and an upper portion that attaches to an upper portion of the vial cap (see annotated figure above, the upper portion attaches to the vial cap); attaching a syringe to the vial neck ([0033], [0044]); and drawing a liquid contained within the vial into the syringe ([0033], [0044], [0049]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Browne.
Regarding claim 12, Browne does not explicitly disclose the vial cap and plug are coextruded. However, it has been held that the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. (In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113). In this case, the coextrusion is a product by process limitation in which the final product of the device is a polymer; therefore, since the claims are to a product, the claim limitation is fulfilled even if the prior product was made by a different process. Browne discloses the use of plastic to form the plug ([0022], [0034]). It follows naturally that the resulting device would have been the same as one that would have been coextruded to form plastic material. Further, it would have been obvious to a person of ordinary skill in the art at the effective filling date to coextrude the materials to obtain plastic material in order to seal the vial.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gross (US 2016/0184182) discloses a vial stopper assembly
Lev (US 2016/0051446) discloses a vial stopper assembly
Caetano (US 2015/0238387) discloses a vial stopper assembly for use with syringe
Browne (US 2014/0299568) discloses a vial stopper assembly
Browne (US 2014/0217099) discloses a vial stopper assembly with a cap
Lunn (US 8651305) discloses a vial stopper with cap
Geiger (US 2013/0165851) discloses a vial syringe assembly with luer


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/Examiner, Art Unit 3781